JUDGE PAYNTER
delivered the opinion oe the court:
The appellant is seeking to subject to the payment •of a judgment debt against Chas. Mason a house and lot in Winchester. The debt appears to have been contracted before the purchase of the property. It was purchased in 1886, and on the 7th day of March, 1887, it .was conveyed to Ellen Mason, wife of Chas. Mason, by the vendor, Major Cardwell. While the note for the purchase money, amounting to $250, was executed by Chas. Mason, yet the agreement between the vendor .and Ellen Mason was that if she would do certain work for him the property was to be conveyed to her. This arrangement was made with the consent of the husband. The interest and principal when paid amounted to something over $320. Except $50, which was paid by the husband in work for the vendor, the wife washed, cleaned house and did other work for the vendor until she had paid for the property.
She did this work for several years without other compensation than being credited on the purchase money of the place. It is insisted that the husband was entitled to her earnings and, therefore, the property was paid for by him. The cases of Uhrig v. Horts*562man, 8 Bush, 177, and Penn v. Young, 10 Bush, 628, are cited to sustain that contention.
There has been legislation on the subject of the rights of a marreid woman to her earnings since the opinion in the 8 Bush case and since the transaction out of which the 10 Bush case arose.
Section 1 of an act approved April 11, 1873 (General Statutes, 720), is as follows: “That the wages and compensation of married women for services and labor done and performed by them shall be free from the debts and control of their husbands.” * * * * *-
Under the provisions of this act the wife was entitled to her earnings and could use them in the payment of-the purchase money of the little home which, by her industry and toil, she was endeavoring to secure to her family.
She paid all the purchase money with her labor except $50, which the husband paid with his labor. He was entitled to this $50 free from the payment of his debts. He was a laborer with a family, and when he 'appropriated it to aid in paying for the house it did not prejudice the rights of the appellant because he could not subject it to the payment of his debt.
It was held in Thompson v. Hiffner, 11 Bush, 353, that where an exchange of real estate is made, if either of the parties thereto is at the time entitled to a homestead right in the property he parted with, he takes the same right in the property he receives in exchange.
It was said in Lear v. Totten, 14 Bush, 105, “That if the owner sells his homestead and converts it into *563money, with no purpose of reinvesting the proceeds in property not exempt from execution, the protection of the law afforded him against the claims of creditors is gone.”
One can sell his homestead after he has contracted a debt and reinvest its proceeds in another homestead and hold it free from the payment of such debt. This technically is a purchase of a homestead, although with the proceeds of another homestead. If a debtor owns just such personal property as the law exempts from the payment of his debts why should he not be permitted to sell it and invest it in land, occupy it with family and hold it as a homestead exempt from the payment of his debts? Where is the difference in principle between the case where the proceeds of exempt realty and those of exempt personalty are invested in a homestead? The creditor is injured no more in the one than in the other case.
We do not think vthe fact that the husband paid $50 of wages exempt from the payment of the debt renders the property liable for appellant’s debt, or that any part of its proceeds should be subjected to the payment of it. Had the statute of limitation been pleaded it would have been an available defense to the alleged fraudulent act in having the property conveyed to the wife.
The judgment is affirmed.